Dismiss and Opinion Filed March 4, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00612-CV

                       LIANG BI, Appellant
                               V.
      WZH INFINITE INC. D/B/A M&Y AUTO COLLISION, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-01498-B

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                           Opinion by Justice Molberg
      Appellant failed to respond to our inquiry regarding the reporter’s record, and

we ordered the appeal submitted without a reporter’s record and ordered appellant

to file her brief by February 11, 2022. When she failed to do so, we directed her by

postcard to file the brief within ten days and cautioned her that failure to do so would

result in the dismissal of this appeal without further notice. See TEX. R. APP. P.

38.8(a)(1). To date, appellant has failed to comply.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                       /Ken Molberg//
210612f.p05                            KEN MOLBERG
                                       JUSTICE




                                    –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LIANG BI, Appellant                          On Appeal from the County Court at
                                             Law No. 2, Dallas County, Texas
No. 05-21-00612-CV          V.               Trial Court Cause No. CC-20-01498-
                                             B.
WZH INFINITE INC. D/B/A M&Y                  Opinion delivered by Justice
AUTO COLLISION, Appellee                     Molberg. Chief Justice Burns and
                                             Justice Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 4th day of March, 2022.




                                       –3–